J-S28029-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.G.S. AND :              IN THE SUPERIOR COURT OF
 M.R.S., MINORS                  :                  PENNSYLVANIA
                                 :
                                 :
 APPEAL OF: S.S., NATURAL FATHER :
                                 :
                                 :
                                 :
                                 :             No. 1880 WDA 2016

                Appeal from the Order Entered November 7, 2016
                 In the Court of Common Pleas of McKean County
               Orphans’ Court at No(s): 42-15-0107/42-15-0107-1


BEFORE:       OLSON, MOULTON, and STRASSBURGER*, JJ.

MEMORANDUM BY MOULTON, J.:                              FILED JUNE 06, 2017

       S.S. (“Father”) appeals from the November 7, 2016 orders granting

the petitions filed by the McKean County Children and Youth Services

(“CYS”), and involuntarily terminating his parental rights to his children,

A.G.S., born in June 2013, and M.R.S., born in September 2014,

(“Children”), pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2),

(5), and (b). We affirm.1


____________________________________________


       *
           Retired Senior Judge assigned to the Superior Court.
       1
        In separate orders entered on that same date, the trial court
terminated the parental rights of Children’s mother, M.M. (“Mother”).
Mother has filed a separate appeal from the termination of her parental
rights at Docket No. 1881 WDA 2016, which we address in a separate
memorandum.
J-S28029-17


       Both Mother and Father (“Parents”) have a lengthy history of drug

abuse and incarceration.2 Id. The trial court found the following facts:

               [M.R.S.] was in the care of her Parents until September
           of 2014. [A.G.S.] was born addicted to Methadone. CYS
           was notified by medical providers regarding [A.G.S.’s]
           condition[,] and CYS initiated an investigation shortly after
           her birth and before she was released by the hospital. CYS
           filed Petitions for Dependency on September 29, 2014.
           Several hearings were held to address the Dependency
           Petitions and to review the status of the dependency cases
           following disposition.

Tr. Ct. Memorandum and Order, 11/7/16, at 1 (unpaginated) (“Termination

Op.”).3

       The trial court adjudicated Children dependent on October 6, 2014 and

CYS placed Children in the care of B.L. (“Foster Mother”) and M.L. (“Foster

Father”) (collectively, “Ls” or “Foster Parents”). Children remain in the care

of Foster Parents, id. at 10, and Children were doing well in their care, id. at

3.

____________________________________________


       2
          Prior to A.G.S. being removed from Parents’ care and custody,
Father, Mother, and A.G.S. resided with M.S. (“Paternal Grandmother”). Tr.
Ct. Memo. and Order, 11/7/16, at 8 (unpaginated). Paternal Grandmother
provided the majority of the care for A.G.S. Paternal Grandmother has
health issues and is unable to provide care for either of the Children. Id.
For a complete discussion of the case’s factual and procedural history, see
the trial court’s memorandum and order filed on November 7, 2016.
       3
        The trial court entered a separate memorandum and order for each
child, with two orders attached to each memorandum, one regarding each
parent. The memoranda are identical with regard to the portions that we
cite and quote herein.




                                           -2-
J-S28029-17


       On April 28, 2015, CYS filed petitions seeking to involuntarily

terminate the parental rights of Mother and Father to Children, and filed

amended petitions on November 19, 2015. The trial court held evidentiary

hearings on the petitions on July 31, 2015; December 2, 11, 14, and 18,

2015; January 25 and 26, 2016; and July 15, 2016.4

       The trial court found the following from the testimony of Foster

Parents:

              The court finds the testimony of [Foster Mother]
           credible. [The Ls] live in McKean County. They have been
           married for over 29 years. They have served as foster
           parents since October 2001. [A.G.S.] was placed with
           them in October of 2014. [M.R.S.] was placed with them
           shortly after her birth and when she was discharged from
           the hospital. The [Ls] have provided exceptional care for
           [Children]. [Foster Father] obtained training to recognize
           and address issues that [A.G.S.] may have due to being
           born drug addicted. The [Ls] have taken both children to
           their medical appointments. The [Ls] offered to allow the
           parents to call their home to obtain information regarding
           [C]hildren. Mother has called at times. However, “it
           depends on where she is.” Mother has gone several weeks
           and even months without calling the [Ls]. Mother has sent
           “about 5 letters and cards” to the [Ls] for [C]hildren.
           Mother has also sent gifts for [C]hildren to the [Ls].
           Mother attended a birthday party for [M.R.S.] that the [Ls]
           had on June 26, 2015. Mother also attended a visit at the
           [Ls] on August 16, 2015; and, according to the [Ls],
           Mother’s attendance at the birthday party and the August
           2015 visit was “completely appropriate.” Father has only
           called the [Ls] once.

____________________________________________


       4
        In its memorandum and orders, the trial court summarized the
testimony from these hearing dates, and identified the testimony that it
found credible and that which it did not. See Termination Op. at 1-16.



                                           -3-
J-S28029-17


           [Children] are very bonded with the [Ls] and their
        children. The girls recognize the [Ls] as their primary
        caretakers and are very affectionate toward them. The
        [Ls] “adore those girls” and would adopt them if that is an
        option.

                                    ...

           The court finds the testimony of [Foster Father]
        credible.   [Foster Father] reaffirmed the testimony
        provided by [Foster Mother]. He explained that [M.R.S.]
        was discharged to his care [from] the hospital after he
        attended a program on how to provide for a child that was
        born drug dependent. He explained that he and/or his
        wife take the girls to their medical and other necessary
        appointments.     He indicated that parents have not
        attended any of the medical appointments that he has
        taken the girls to[]. He explained that he “loves these
        kids” and he and his wife would adopt them if that is an
        option.

Termination Op. at 10.

     The trial court found the following credible from the testimony of the

CYS caseworker, Denise Butler:

            [Butler] was assigned as the caseworker for [Children]
        in November of 2014. When she was first assigned to
        these cases Mother was still incarcerated and Father was
        still residing with [Paternal Grandmother], in Port
        Alleghany, PA.

                                    ...

            The first contact that caseworker Butler had with Father
        was following a dependency review hearing. She
        established a visitation with Father. Father attended the
        first 3 visits. After that, which was in January 2015,
        Father indicated that he was working out of the area and
        the visits would have to be scheduled when he was
        available, which was often only on the weekends.
        Therefore, he had very few visits with [C]hildren. Out of
        13 visits scheduled 5 were cancelled. Caseworker Butler
        testified that Father never attended any of the medical


                                   -4-
J-S28029-17


       appointments for [C]hildren. Father failed to maintain
       contact with the employees at Parents as Teachers.
       Therefore, because of the lack of contact and the missed
       visits, Parents as Teachers closed out their case with this
       family.     Father was required as part of the initial
       reunification plan to obtain an updated drug and alcohol
       evaluation[.]

           Caseworker Butler asked Father to provide a urine
       sample during their first meeting following a court hearing
       in November 2014 and many times thereafter. Father had
       numerous positive urine screens (positive for the presence
       of non-prescribed controlled substances). Father would
       often advise caseworker Butler what substances would
       likely be detected by the test, that “it was going to be
       dirty,” and the test normally confirmed what he had
       indicated. Caseworker Butler would ask Father “if he was
       prescribed anything and he would say ‘no.’”         It was
       common for the results to be positive for opiates and
       suboxone.

          The reunification plan for Father always included a
       requirement that he refrain from utilizing non-prescribed
       controlled substances and obtain an updated drug and
       alcohol evaluation. Caseworker Butler spoke to Father
       about that and Father indicated he was going to obtain an
       evaluation but he did not do so. In February of 2015 he
       said he was about to obtain insurance coverage and then
       he would obtain the evaluation. In June of 2015 he was
       ordered as part of a sentence for a DUI conviction to
       obtain an updated evaluation and he did so, but only after
       being under the threat of his criminal supervision being
       violated if he failed to do so. Father was required to obtain
       appropriate housing and he failed to do so.

          Regarding the bond between Parents and the [C]hildren
       Caseworker Butler testified that it was similar to the
       relationship “with a babysitter.”     She explained “they
       ([C]hildren) are familiar with them, they are not scared of
       them, I mean not interact with them, but like taking
       [M.R.S.] from the [Ls,] she cries every time I want - I
       come to pick her up and she reaches for them (Ls/Foster
       [P]arents) because she doesn’t want to go out the door.
       She doesn’t want to go with [Father and Mother].”


                                   -5-
J-S28029-17


Id. at 12-13.

       As noted above, on November 10, 2016, the trial court entered the

memorandum and orders granting the petition for involuntary termination of

the parental rights of Father to Children pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), and (b).5

       On December 7, 2016, Father timely filed a notice of appeal. In his

brief on appeal, Father raises one issue:

           Did the Honorable court below err when it terminated
           Father’s parental rights despite a lack of competent
           evidence regarding the nature of the bond between Father
           and his children[,] and whether or not severance of that
           bond would be harmful to the Children?

Father’s Br. at 7.

       In reviewing an order terminating parental rights, we adhere to the

following standard:

              [A]ppellate courts must apply an abuse of discretion
           standard when considering a trial court’s determination of
           a petition for termination of parental rights.         As in
           dependency cases, our standard of review requires an
           appellate court to accept the findings of fact and credibility
           determinations of the trial court if they are supported by
           the record. If the factual findings are supported, appellate
           courts review to determine if the trial court made an error
           of law or abused its discretion. As has been often stated,
           an abuse of discretion does not result merely because the
           reviewing court might have reached a different conclusion.
           Instead, a decision may be reversed for an abuse of

____________________________________________


       5
        The orders were dated as filed on November 7, 2016. Notice was not
sent to the parties until November 10, 2016.



                                           -6-
J-S28029-17


            discretion  only   upon     demonstration      of     manifest
            unreasonableness, partiality, prejudice, bias, or ill-will.

               As we discussed in [In re: R.J.T., 9 A.3d 1179, 1190
            (Pa. 2010)], there are clear reasons for applying an abuse
            of discretion standard of review in these cases.          We
            observed that, unlike trial courts, appellate courts are not
            equipped to make the fact-specific determinations on a
            cold record, where the trial judges are observing the
            parties during the relevant hearing and often presiding
            over numerous other hearings regarding the child and
            parents. Therefore, even where the facts could support an
            opposite result, as is often the case in dependency and
            termination cases, an appellate court must resist the urge
            to second guess the trial court and impose its own
            credibility determinations and judgment; instead we must
            defer to the trial judges so long as the factual findings are
            supported by the record and the court’s legal conclusions
            are not the result of an error of law or an abuse of
            discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012).

      The termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis:

            Initially, the focus is on the conduct of the parent. The
            party seeking termination must prove by clear and
            convincing evidence that the parent’s conduct satisfies the
            statutory grounds for termination delineated in Section
            2511(a). Only if the court determines that the parent’s
            conduct warrants termination of his or her parental rights
            does the court engage in the second part of the analysis
            pursuant to Section 2511(b): determination of the needs
            and welfare of the child under the standard of best
            interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (citations omitted). The

burden is upon the petitioner to prove by clear and convincing evidence that



                                        -7-
J-S28029-17


the asserted grounds for seeking the termination of parental rights are valid.

In re R.N.J., 985 A.2d 273, 276 (Pa.Super. 2009). We have explained:

           [t]he standard of clear and convincing evidence is defined
           as testimony that is so “clear, direct, weighty and
           convincing as to enable the trier of fact to come to a clear
           conviction, without hesitance, of the truth of the precise
           facts in issue.”

Id. (quoting In re J.L.C., 837 A.2d 1247, 1251 (Pa.Super. 2003)).

       The trial court terminated Father’s parental rights under subsections

2511(a)(1), (2), (5), and (b).6 In his brief, Father argues:

           Importantly, the eight-day record of testimony is devoid of
           any evidence that NO bond exists between Father and
           either daughter. Likewise, there is no evidence of an
           unhealthy bond. Finally, the record contains no evidence
           that either or both children will not be harmed by the
           severance of a bond.

Father’s Br. at 10 (emphasis in original). Father states that the trial court

relied only on the caseworker’s opinion that Children are bonded with their

foster parents.     Father states that he was involved in caring for the older

child, A.G.S., after she was born in June 2013 until she was placed in foster

care in October 2014. Father admits that any bond between M.R.S. and him

____________________________________________


       6
        Although the trial court’s orders do not expressly state that Father’s
parental rights are terminated under section 2511(b), the trial court
discussed section 2511(b) and the case law pursuant to that section, and
found it applicable in terminating Father’s parental rights. See Termination
Op. at 18-21. On appeal, Father is not challenging the failure of the order to
expressly provide that his parental rights were terminated under section
2511(b).




                                           -8-
J-S28029-17


would be less than the bond between A.G.S. and him, but he argues that he

maintained the same visitation schedule with both Children, such that some

degree of bonding was likely to occur.           Id. at 17.   Father contends that,

because CYS failed to present sufficient evidence regarding bonding, this

Court should reverse the termination order. Id. at 18.7

       Section 2511(b) provides:

           (b) Other considerations.--The court in terminating the
           rights of a parent shall give primary consideration to the
           developmental, physical and emotional needs and welfare
           of the child. The rights of a parent shall not be terminated
           solely on the basis of environmental factors such as
           inadequate housing, furnishings, income, clothing and
           medical care if found to be beyond the control of the
           parent. With respect to any petition filed pursuant to
           subsection (a)(1), (6) or (8), the court shall not consider
           any efforts by the parent to remedy the conditions
           described therein which are first initiated subsequent to
           the giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(b).

       We have stated that:

           Section 2511(b) focuses on whether termination of
           parental rights would best serve the developmental,
           physical, and emotional needs and welfare of the child. As
           this Court has explained, Section 2511(b) does not
           explicitly require a bonding analysis and the term ‘bond’ is
           not defined in the Adoption Act. Case law, however,
____________________________________________


       7
        On appeal, Father does not challenge the termination of his parental
rights under subsections 2511(a)(1), (2), and (5), and we need not address
those provisions here. We note, however, that the trial court’s finding that
termination was proper under subsection 2511(a) was supported by the
evidence and was not an abuse of its discretion. See Termination Op. at 17-
21; 23 Pa.C.S. § 2511(a)(1), (2), (5).



                                           -9-
J-S28029-17


         provides that analysis of the emotional bond, if any,
         between parent and child is a factor to be considered as
         part of our analysis. While a parent’s emotional bond with
         his or her child is a major aspect of the subsection 2511(b)
         best-interest analysis, it is nonetheless only one of many
         factors to be considered by the court when determining
         what is in the best interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa.Super. 2015)

(quotation marks and citations omitted) (quoting In re N.A.M., 33 A.3d 95,

103). Further, when evaluating a parental bond,

         the court is not required to use expert testimony. Social
         workers and caseworkers can offer evaluations as well.
         Additionally, Section 2511(b) does not require a formal
         bonding evaluation.


In re Z.P., 994 A.2d 1108, 1121 (Pa.Super. 2010) (internal citations

omitted).

      We have explained that “[a] parent’s own feelings of love and affection

for a child, alone, do not prevent termination of parental rights.” In re Z.P.,

994 A.2d at 1121.       Further, this Court has stated:      “[A] parent’s basic

constitutional right to the custody and rearing of . . . her child is converted,

upon the failure to fulfill . . . her parental duties, to the child’s right to have

proper parenting and fulfillment of [the child’s] potential in a permanent,

                                      - 10 -
J-S28029-17


healthy, safe environment.”     In re B.,N.M., 856 A.2d 847, 856 (Pa.Super

2004). It is well-settled that “we will not toll the well-being and permanency

of [a child] indefinitely.”   In re Adoption of C.L.G., 956 A.2d 999, 1007

(Pa.Super. 2008) (citing In re Z.S.W., 946 A.2d 726, 732 (Pa.Super. 2008)

(noting that a child’s life “simply cannot be put on hold in the hope that [a

parent] will summon the ability to handle the responsibilities of parenting.”

(citation omitted))).

      Here, the trial court stated:

            The court finds that the bond between Parents and
         [C]hildren is limited.     As caseworker Butler testified
         [C]hildren’s relationship with Parents is similar to the
         relationship between a child and a babysitter[;] they
         recognize Parents and are not afraid to be with them, but
         they do not recognize them as their primary caretakers.
         [C]hildren have resided with the [Foster Parents] for over
         two years and they therefore recognize them as their
         primary caretakers. [C]hildren have a very strong bond
         with the [Foster Parents,] and it would be harmful to them
         to severe that bond.

                                       ...

            [T]he court also finds that [M.R.S.] and [A.G.S.] have a
         very limited bond with Parents and have a very strong
         bond with their foster parents, the [Ls]. The [Ls] have
         provided exceptional care for [C]hildren and they intend on
         adopting them if that is an option. Therefore, termination
         of parental rights will best serve the needs and welfare of
         [C]hildren.

Termination Op. at 21.

      We conclude that the record supports the trial court’s factual findings,

and the court’s conclusions are not the result of an error of law or an abuse

of discretion. In re Adoption of S.P., 47 A.3d at 826-27. Accordingly, it

                                      - 11 -
J-S28029-17


was proper for the trial court to find that termination of Father’s parental

rights would best serve the developmental, physical, and emotional needs

and welfare of Children.     We, therefore, affirm the orders terminating

Father’s parental rights with regard to Children.

      Orders affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/6/2017




                                    - 12 -